United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 21, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 02-11213
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus


PATRICK RYNARD BANKS,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:98-CR-298-2-D
                       --------------------

Before JOLLY, JONES, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Patrick Rynard Banks has moved

for leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).   Banks has received a

copy of counsel’s motion and brief, but has filed no response.

Our independent review of the brief and the record discloses no

nonfrivolous issue.   Accordingly, counsel’s motion for leave

to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See

5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.